DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “M5” in Fig 9 has been used to designate both fifth transistor and seventh transistor. In view of the disclosure for Fig 9, transistor connected between VDD and node 932 should be illustrated as M3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Specification in para [00115] (on page 30 with respect to description of Fig 8). Describes “…The pixel M1, a second transistor M4…” which should be corrected to “…The pixel control circuit may further include a first transistor M3, a second transistor M4…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuma et al. (2013/0321366) in view of Senda et al. (2011/0043471).

Regarding claim 1, Kozuma teaches a pixel circuit comprising an optical fingerprint sensing circuit, the pixel circuit comprising: a self-light emitting element (110; Fig 2A; para [0051] The self-light-emitting element 110) that displays an image (para [0064]); a light-receiving element (a light-receiving element 121; Fig 2B; para [0053]) that receives light emitted from the self-light emitting element and reflected from a fingerprint of a user, the light-receiving element converting the light into a photocurrent (para [0069] Further, the transistor 122 is turned on. The light-receiving element 121 detects light, whereby current in a reverse direction (hereinafter referred to as reverse current) flows from the node (FD) 34 to the power supply line 37 via the light-receiving element 121. para [0073] For example, in the case where a finger of a human touches the display screen of a panel when the self-light-emitting element 110 is in a light-emitting state and white is displayed, the light-receiving element 121 receives light reflected by the finger of the human.); and a pixel control circuit (Fig 2A+Fig 2B), wherein the light-receiving element comprises a first light-receiving element (121; Fig 2B) that generates a first signal (para [0074] Note that change in the potential of the node (FD) 34 depends on the amount of light (light intensity) incident on the light-receiving element 121. In this case, charge depending on reverse current flowing in the light-receiving element 121 is accumulated in the node (FD) 34, and change in the amount of the charge corresponds to change in the potential of the node (FD) 34); and wherein the pixel control circuit generates an output signal (para [0079] Further, the potential of the output signal line 35 is applied to the gate terminal of the transistor 128. Resistive division using an external circuit and the transistor 128 determines the potential of the signal line (READOUT) 41. Imaging data is output from each sensor pixel based on the potential of the signal line (READOUT) 41, and an image produced from each imaging data is obtained as an imaging result (the result of imaging an object, e.g., a finger of a human, over the display screen).), the pixel control circuit comprising at least one transistor component (125; Fig 2B) and at least one capacitor component (126; Fig 2B).
Kozuma fails to teach wherein the light-receiving element comprises a first light-receiving element that generates a first signal and a second light-receiving element that 
Senda teaches a pixel circuit comprising a light-receiving element (PD1+PD2; Fig 5); a pixel control circuit (Fig 5); wherein the light-receiving element comprises a first light-receiving element (PD1; Fig 5) that generates a first signal (para [0094] The first diode element PD1 and the second diode element PD 2 are each a photoelectric conversion element generating electric charges in accordance with the incident light amount. In particular, the first diode element PD1 generates charges in accordance with the incident light amount, and the second diode element PD2 generates discharges in accordance with the incident light amount.) and a second light-receiving element (PD2; Fig 5) that generates a second signal (para [0094] The first diode element PD1 and the second diode element PD 2 are each a photoelectric conversion element generating electric charges in accordance with the incident light amount. In particular, the first diode element PD1 generates charges in accordance with the incident light amount, and the second diode element PD2 generates discharges in accordance with the incident light amount.), and wherein the pixel control circuit generates an output signal by calculating the first signal and the second signal (para [0118] After such a storage operation of the charges and such a release operation of the discharges are switched for a plurality of times during the predetermined exposure period, the electric charges stored in the capacitor C1 during that period are read as the detection signal (image pickup signal). Specifically, when the read signal voltage V (Read) becomes the H state, the third transistor Tr3 in the sensor element 33 thereby becomes the on state, and a read voltage V41 illustrated in part (F) of FIG. 9 is read from a read line 41. In this manner, after the storage operation of the charges and the release operation of the discharges are switched for the plurality of times, the detection signal is read.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the circuit of Kozuma with the teachings of Senda, because this will result in the detection sensitivity is improved by increasing the signal component (storage potential VP1) of the image pickup signal and the exposure time is freely set, it is possible to increase a S/N ratio (para [0121]).

Regarding claim 2, Kozuma teaches the pixel circuit as explained for claim 1 above.
Kozuma fails to teach, wherein the pixel control circuit differentiates the first signal and the second signal and generates the output signal where a noise signal is removed from the output signal; as claimed.
Senda teaches the pixel circuit, wherein the pixel control circuit differentiates the first signal and the second signal and generates the output signal where a noise signal is removed from the output signal (para [0121] Further, since the objection information is obtained based on the image pickup signal obtained after the storage operation of the charges and the release operation of the discharges are switched for the plurality of times, it is possible to make the exposure time long. Thereby, since the detection sensitivity is improved by increasing the signal component (storage potential VP1) of the image pickup signal and the exposure time is freely set, it is possible to increase a S/N ratio).
.

Allowable Subject Matter

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, prior art of record fails to teach the following claim limitations of “wherein the pixel control circuit further comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, a first capacitor, and a second capacitor, wherein a first terminal of the first transistor is connected to a data line, a second terminal of the first transistor is connected to a first node, and a gate terminal of the first transistor is connected to an n-th scan line, wherein a first terminal of the second transistor is connected to a second node, a second terminal of the second transistor is connected to a third node, and a gate terminal of the second transistor is connected to a fourth node, wherein a first terminal of the third transistor is connected to the fourth node, a second terminal of the third transistor is connected to the third node, and a gate terminal of the third transistor .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623